department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program name c city d number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate an educational scholarship program called b the purpose of b is to award full or partial scholarships for post-secondary education to a child natural or legally adopted of a police officer or firefighter employed by the city of c and who has been killed or disabled in the line of duty scholarships are not granted for more than a total of four years of undergraduate study at an accredited college university or equivalent institution in addition scholarships may also be awarded for not more than a total of four years of study at a vocational or trade school approved by you letter catalog number 58263t the scholarship covers tuition as well as books and equipment required by the educational_institution for academic purposes the number of scholarships depends on the number of eligible recipients and the availability of sufficient funds the amount of the scholarship is determined by the tuition and fees imposed by the recipient’s educational_institution as well as by the death or parent’s disability status of the applicant’s parent in the case of the parent’s disability the parent’s disability must be ongoing and the parent’s income must not exceed a prescribed dollar amount scholarships from other sources offset any amount that you would otherwise award applicants and recipients are required to notify you of other scholarships b is publicized through your website and by word of mouth to be eligible for b the applicant must be a high school graduate and a child natural or legally adopted of a police officer or firefighter employed by c and who has been killed or disabled in the line of duty qualified candidates must submit an application found on your website and required financial information documents recipients are chosen by your scholarship award committee and will generally consist of your president vice president treasurer and secretary as well as the commissioners of the c police and fire departments the president may appoint additional members of the committee but the total number of committee members cannot be more than d the committee will consider the factors of scholarship character and service when making their selections scholarship proceeds may be paid to the education institution or directly to the recipient to continue to receive the scholarship the recipients must demonstrate satisfactory scholastic performance and maintain a minimum grade point average of the recipients must submit semester grade reports promptly to you at the end of each semester failure to submit the reports may result in the withholding of the tuition for the following semester and is grounds for termination if a recipient is dropped by the institution for academic failure or other legitimate reasons or if the recipient fails to maintain at least a grade point average you may terminate the scholarship in your sole and absolute discretion you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the period for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee letter catalog number 58263t is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent the effective date of our approval is date which is the date your request was submitted you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
